ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Gervasi on 11 August 2021.
The application has been amended as follows: 
IN THE CLAIMS:
1. (Currently Amended) A method for forming a three dimensional printed structure, the printed structure comprising a plurality of pillars at a plurality of pillar locations, the method comprising: ejecting only a first drop of a print material sequentially at each of the plurality of pillar locations from a print head; then ejecting only a second drop of the print material sequentially onto the first drop at each of the plurality of pillar locations from the print head; then ejecting additional drops of the print material sequentially at two or more of the pillar locations to form the plurality of pillars; then  the three dimensional printed structure to include a three dimensional printed product and a sacrificial support structure; wherein the sacrificial support structure comprises pillars that include: a base comprising a first plurality of levels, wherein each level of the first plurality of levels comprises at least two drops of the print material, wherein the at least two drops physically contact each other; and a breakaway comprising a second plurality of levels, wherein each level of the second plurality of levels comprises only one drop of the print material and forms a physically weaker contact point between the first plurality of levels and the three dimensional printed structure; then depositing drops sequentially at the plurality of pillar locations of the plurality of pillars onto a surface of a substrate and completing a formation of the plurality of pillars; then depositing a plurality of drops between adjacent pillars of the plurality of pillars sequentially to form a support surface that is generally parallel to the surface of the substrate; and wherein: the print material comprises metal; 2 the plurality of drops deposited between adjacent pillars of the plurality of pillars are suspended between the adjacent pillars; and the plurality of drops deposited between adjacent pillars of the plurality of pillars do not physically contact the surface of the substrate or any drops below.
20. (Currently Amended) A method for forming a three dimensional printed structure, the printed structure comprising a plurality of pillars at a plurality of pillar locations, the the three dimensional printed product via a contact point between [[the sacrificial support structure and the three dimensional printed product.
*END OF AMENDMENTS*
Response to Arguments
Applicant’s arguments, see remarks, filed 05 August 2021, with respect to the rejections of Claim 1, 19, and 20 have been fully considered and are persuasive.  The rejection of Claims 1, 19, 20 and their dependents has been withdrawn. 

Allowable Subject Matter
Claims 1, 5-15, and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Examiners best found art does not disclose the limitations of independent claims 1, 19, or 20.
Each of the claims has a similar , yet not exact, set of limitations regarding forming pillars from individual droplets of 3-D printed material (Found in TANAKA (US 20120225208 A1), MANTELL (US 20150245632 A1), PANAT (US 20160167132 A1), and MIEDEMA (US 20160263839 A1)) and forming a sacrificial support structure that is connected to a 3-D printed product via a breakaway portion (Found in WIGHTON (US 10576689 B2), and ZHENG (US 20160279879 A1)), yet none of the references taught or obviated the combination of the two ideas in addition to the pillars being formed of individual droplets being placed sequentially at each pillar location. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the PTO-892 Notice of References Cited Form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854.  The examiner can normally be reached on MONDAY-FRIDAY from 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726                                                                                                                                                                                                        
/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        26 August 2021